Case 2:20-cr-01659-RB Document1 Filed 06/26/20 Page 1of3

 

AO 91 (Rev, E/IL) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

District of New Mexico

 

 

 

United States of America )
v. )
) Case No. a O-. JAZIMT
Cesar CASAS-Caro
)
)
Defendant(s) -
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 25, 2020 in the county of Luna in the
State and District of New Mexico , the defendant(s) violated:
Code Section Offense Déscription
Title 8USC § 1324 (a)(1A}¥)(I) Engage in a conspiracy with others known and unknown to commit a violation
Conspiracy of 8 USC 1324 (a)(1)(A){ii}{ Transporting), to wit: knowing and in reckless

disregard of the fact that aliens, had come to, entered, or remained in the
United States in violation of law, transport, or move or attempt to transport or
move such aliens within the United States by means of transportation or
otherwise, in furtherance of such violation of law.

This criminal complaint is based on these facts:

See attached affidavit.

@f Continued on the attached sheet.

Complainant 's signature —

Mark Vallone, Special Agent

 

Printed name ane title

ehepharrerle

Sworn to before me and signed in my presence.

   

Date: 06/26/2020
Oe _ dude's signature
Kew Sweater
City and state: Las Cruces, New Mexico United States Magistrate Judge

 

* Printed name and title
Case 2:20-cr-01659-RB Document1 Filed 06/26/20 Page 2 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

vVS-

Cesar CASAS-Caro

On June 25, 2020, United States Border Patrol Agents (BPA) were assigned checkpoint duties on
New Mexico State Road 9 milepost 69. At approximately 8:45 am, a Ford (F150), burgundy in
color, approached the.checkpoint via the westbound lane, The BPA identified himself as

Border Patrol Agent to the occupants of the vehicle and the driver presented the BPA a Border
Crossing Card bearing the name Cesar CASAS-Caro. The BPA questioned the driver as to where
he was going and CASAS-Caro responded that he was heading west. The BPA questioned the
remaining five occupants of the vehicle and determined that they were not in possession of any
immigration documents and were illegally in the United States. The driver, CASAS-Caro, stated
that he had picked them up on the side of the road and was only giving them a ride. CASAS-
Caro was removed from his vehicle and was taken into custody for transporting illegal aliens.

The BPA read CASAS-Caro his Miranda Rights in the Spanish language using a government
issued field Miranda card. CASAS-Caro stated that the five people he was transporting in the
vehicle were illegal aliens and that he would be financially compensated for transporting them to
Albuquerque, New Mexico. CASAS-Caro was transported the Deming, New Mexico Border
Patrol Station for further processing. The remaining five illegal aliens were transported to the
Columbus Port of Entry.

Homeland Security Investigations (HSI) Special Agent (SA) Mark Vallone was notified of the
apprehension and responded to the Deming, New Mexico Border Patrol Station to investigate the
case.

CASAS-Caro was informed of his Miranda Rights in the Spanish language and CASAS-Caro
agreed to speak with the agents without the presence of legal counsel.

CASAS-Caro stated that he picked up the five illegal aliens on the side of the road after he was
provided with their location. The location was provided by a known smuggler out of Las
Palomas, Chihuahua, Mexico through the cellular phone application known as

WhatsApp. CASAS-Caro stated that he knew that five people he picked up were illegally in the
country. CASAS-Caro added that he was going to be paid $1,800 for transporting the five illegal
aliens from Columbus, New Mexico to Albuquerque, New Mexico for a total.of

$9,000. CASAS-Caro stated that he only knows the smuggler in Las Palomas by a nicknanie.
CASAS-Caro added that in the past, he had successfully smuggled a toad of aliens but did not
provide an accurate number of aliens he transported that time.

4
Case 2:20-cr-01659-RB Document1 Filed 06/26/20 Page 3of3 -

CASAS-Caro consented to a search of his cellphone and, during a brief examination, messages
were observed on the phone application WhatsApp between CASAS-Caro and another
individual. The contact displayed in this conversation appeared to belong to a Mexican telephone
number. The content of these messages appears to refer to the negotiation of the transport of
illegal aliens for $1,800 per person and a geographic location. CASAS-Caro confirmed that these
messages are in relation to the smuggling of the illegal aliens that were present during the
encounter.

The United States Attorney’s Office, District of New Mexico approved federal prosecution of
CASAS-Caro for 8 USC § 1324, Conspiracy.

. Respectfully submitted,

Mark Vallone _

Special Agent
Homeland Security Investigations

 

United States Magistrate Judge
